Case 2:20-cv-00974-GRB-AKT Document 44 Filed 09/11/20 Page 1 of 2 PageID #: 270




 IN THE UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK


TONY CACCAVALE, ANTHONY
MANGELLI, and DOUGLAS SORBIE,                     Civil Action No. 20-CV-00974 (GRB)(AKT)
individually and on behalf of all others
similarly situated,

                             Plaintiffs,          DECLARATION OF ADAM N.
                                                  SARAVAY IN FURTHER SUPPORT OF
               -against-                          DEFENDANTS’ MOTION TO DISMISS

HEWLETT-PACKARD COMPANY A/K/A
HP INC., HEWLETT PACKARD
ENTERPRISE COMPANY and UNISYS
CORPORATION,

                             Defendants.


     Adam N. Saravay, an attorney admitted to practice in the United States District Court of the

 Eastern District of New York, declares, pursuant to 28 U.S.C. § 1746, under penalty of perjury,

 as follows:

     1.        I am a partner in the law firm of McCarter & English, LLP, counsel for Defendants

 HP Inc., f/k/a Hewlett-Packard Company, and Hewlett Packard Enterprise Company.

     2.        I submit this declaration in support of the joint motion of Defendants HP Inc., f/k/a

 Hewlett-Packard Company, Hewlett Packard Enterprise Company, and Unisys Corporation to

 dismiss Plaintiffs’ First Amended Complaint for the purpose of providing copies of materials

 cited in Defendants’ reply brief.

     3.        Attached as Exhibit A is a copy of New York Labor Law § 198(1-a) as of 1993.

     4.        Attached as Exhibit B is a copy of NYSDOL Comm’r Order against IKEA U.S., Inc.

 dated Oct. 7, 1994.

     5.        Attached as Exhibit C is a copy of Wah Chan Wong v. Comm’r of Labor, Docket


                                                   1
 ME1 34208126v.2
Case 2:20-cv-00974-GRB-AKT Document 44 Filed 09/11/20 Page 2 of 2 PageID #: 271




 No. PR 12-090, Resolution of Decision (N.Y. Indust. Bd. of Appeals Oct. 26, 2016).

     6.       Attached as Exhibit D is a copy of Sheng Wang Zhang v. Comm’r of Labor, Docket

 No. PR 12-180, Resolution of Decision (N.Y. Indust. Bd. of Appeals Jul. 13, 2016).

     7.       Attached as Exhibit E is a copy of Popermhem v. Comm’r of Labor, Docket No. PR

 13-153, Corrected and Reissued Resolution of Decision (N.Y. Indust. Bd. of Appeals Feb. 5,

 2016).

     8.       Attached as Exhibit F is a copy of Gerson v. Comm’r of Labor, Docket No. PR 10-

 361, Resolution of Decision (N.Y. Indust. Bd. of Appeals Nov. 5, 2014).

     9.       Attached as Exhibit G is a copy of New York Labor Law c. 31, § 196 as of 1930.

     10.      Attached as Exhibit H is a copy of New York Session Law 1890, Ch. 388 §§ 1–2.

     11.      Attached as Exhibit I is a copy of New York Gen. Laws, Ch. 32, Art. 1 § 11.

     12.      Attached as Exhibit J is a copy of New York Session Law 1966, Ch. 548 § 191.

     13.      Attached as Exhibit K is a copy of the amendments to New York Labor Law § 198.

     14.      Attached as Exhibit L is a copy of excerpts of N.Y. Bill Jacket, 2010 S.B. 8380, Ch.

 564.



 Dated: September 11, 2020

                                              By:     /s/ Adam N. Saravay

                                              Adam N. Saravay, Esq.
                                              McCarter & English, LLP
                                              Four Gateway Center
                                              100 Mulberry Street
                                              Newark, NJ 07101-0652
                                              (973) 622-4444
                                              asaravay@mccarter.com




                                                 2
 ME1 34208126v.2
